Citation Nr: 0029521	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-41 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic encephalopathy, currently rated 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty from January 1943 to March 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in January 1995, in which the RO denied the 
veteran's claim for an increase in the 50 percent disability 
rating for post-traumatic encephalopathy. 


REMAND

A review of the most recent supplemental statement of the 
case reflects that the post-traumatic encephalopathy is 
evaluated under the rating criteria for general mental 
disorders.  The evidence reflects that since the most recent 
VA examination the veteran has been receiving extensive 
treatment for various disorders at VA facilities.  

A review of VA outpatient medical records, dated in 1999, 
shows treatment for psychiatric symptoms.  The Board is of 
the opinion that a current VA examination is warranted. 

In February 1997 the RO denied service connection for 
cerebrovascular accidents (CVAs).  The veteran was advised of 
that decision and of his appellate rights in an undated 
letter.  In a December 1997 letter he indicated that his 
doctors seemed to believe that the CVAs were related to the 
service connected post-traumatic encephalopathy.  

The Board construes this statement as being a notice of 
disagreement with the February 1997 rating action which 
requires the issuance of a statement of the case.  

In a January 2000 Supplemental Statement of the Case 
pertaining to the issue of an increased rating for the post-
traumatic encephalopathy, the RO concluded that the issue of 
service connection for CVAs was intertwined with the issue of 
an increased rating for the post-traumatic encephalopathy.  
The RO determined that the CVAs were unrelated to the 
inservice head injury and denied this claim.  In the 
accompanying letter, the appellant was informed that if the 
supplemental statement of the case contains an issue not 
included in the substantive appeal, you must respond within 
60 days to perfect an appeal.  

The next reference to this issue was a September 2000 
statement from the representative.  The Board finds that the 
supplemental statement of the case contains the pertinent law 
and regulations regarding entitlement to service connection 
for a disability.  However, it is the opinion of the Board 
that this supplemental statement of the case and the 
accompanying letter may have resulted in some confusion on 
the part of the appellant regarding what issues were in 
appellate status and the requirements necessary to perfect an 
appeal.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The appellant should be informed that 
she has the opportunity to additional 
arguments and evidence in support of her 
claim, to include the medical opinions 
from the physicians to whom the veteran 
referred in his in December 1997 
statement, when he said the doctors 
seemed to believe his CVAs were related 
to his head injury.  

2.  The RO is requested to obtain all 
current VA treatment records.

3.  A VA examination by a 
neuropsychiatrist examination should be 
conducted in order to determine the 
nature and severity of the service 
connected post-traumatic encephalopathy 
and the etiology of the CVAs.  All tests 
and any specialized examinations deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner for 
review prior to the examination.  It is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the inservice head injury is 
causally related to the CVAs?  If no, 
whether it is as likely as not that the 
service connected post-traumatic 
encephalopathy caused or aggravates the 
CVAs.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The psychiatric examiner should, to the 
extent possible, differentiate between 
the symptoms and findings of the service-
connected post-traumatic encephalopathy 
and the symptoms and findings related to 
the CVAs.  If this can not be 
accomplished the examiner should so 
state.  The examiner should express an 
opinion on the extent to which post-
traumatic encephalopathy affects the 
veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) score with an 
explanation of the numeric code assigned.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter the case should be 
reviewed by the RO.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case is 
to include the issue of service 
connection for CVAs on direct and 
secondary bases. Allen v. Brown, 7 Vet. 
App. 439 (1995).  The appellant should be 
informed of the requirements necessary to 
perfect an appeal regarding this issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion by this action in the 
ultimate outcome of the appellant's 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

